DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Itchkawitz, Reg.#47,677, on September 7th, 2022 (see attached PTO-413B).

The application has been amended as follows:
IN THE CLAIMS:

1. (Currently Amended) A method for analyzing a three-dimensional structure of a sample, the method comprising:
generating a first x-ray beam, the first x-ray beam having a first energy bandwidth less than 20 eV at full-width-at-half maximum and a first mean x-ray energy that is in a range of 1 eV to 1 keV higher than a first absorption edge energy of a first atomic element of interest, the first x-ray beam collimated to have a first collimation angular range less than 7 mrad in at least one direction perpendicular to a first propagation direction of the first x-ray beam;
irradiating a sample with the first x-ray beam, the sample having a layered structure comprising a plurality of layers and a plurality of substantially parallel interfaces between the layers, the first x-ray beam having an incidence angle relative to a substantially flat surface of the sample, said irradiating forming a standing x-ray wave within the layered structure through constructive and destructive interference of the first x-ray beam and x-rays of the first x-ray beam reflected by the interfaces of the layered structure, the standing x-ray wave having x-ray intensity modulation in a direction normal to the plurality of substantially parallel interfaces;
tuning the incidence angle in a range of 3 mrad to 400 mrad to position nodes and antinodes of the standing x-ray wave along the direction normal to the plurality of substantially parallel interfaces at predetermined positions relative to the plurality of layers and the plurality of substantially parallel interfaces and within the layered structure;
generating measured data by simultaneously detecting a reflected portion of the first x-ray beam from the sample and detecting x-ray fluorescence x-rays and/or photoelectrons from the sample; and
obtaining, from the measured data, depth-resolved information indicative of the layers and/or the interfaces of the sample, said obtaining comprising comparing at least some of the measured data to expected measurement data values from one or more simulated models of the sample, previously measured data values obtained from the sample, and/or measured data values from a reference sample.

17. (Currently Amended) A method for analyzing a layered structure comprising substantially parallel interfaces, the method comprising:
irradiating the layered structure with an incident x-ray beam at one or more incidence angles in a range of 3 mrad to 400 mrad relative to the substantially parallel interfaces, the incident x-ray beam having an energy bandwidth less than 20 eV at full- width-at-half maximum and a mean x-ray energy that is in a range of 1 eV to 1 keV higher than an absorption edge energy of an atomic element of interest, the incident x-ray beam having sufficient coherence to produce a standing x-ray wave having x-ray intensity modulation in a direction normal to the substantially parallel interfaces and inside the layered structure through constructive and destructive interference of the incident x-ray beam and x-rays of the incident x-ray beam reflected by the substantially parallel interfaces of the layered structure;
tuning an incidence angle of the x-ray beam relative to the substantially parallel interfaces to position nodes and antinodes of the standing x-ray wave along the direction at predetermined positions relative to the substantially parallel interfaces and within the layered structure; and
simultaneously detecting at least some of the x-rays reflected by the substantially parallel interfaces and detecting x-ray fluorescence x-rays and/or photoelectrons from the layered structure.

19. (Currently Amended) A system for analyzing a three-dimensional structure of a sample, the system comprising:
at least one x-ray source configured to generate at least one x-ray beam having an energy bandwidth less than 20 eV at full-width-at-half maximum and a mean x-ray energy that is in a range of 1 eV to 1 keV higher than an absorption edge energy of an atomic element of interest, the at least one x-ray beam collimated to have a collimation angular range less than 7 mrad in at least one direction perpendicular to a propagation direction of the at least one x-ray beam, the at least one x-ray source further configured to direct the at least one x-ray beam to irradiate the sample at an incidence angle relative to a substantially flat surface of the sample, the sample having a layered-6-Application No.: 17/476,355 Filing Date:September 15, 2021structure comprising a plurality of layers and a plurality of substantially parallel interfaces between the plurality of layers, the incidence angle in a range of 3 mrad to 400 mrad, the at least one x-ray beam having sufficient coherence to produce a standing x-ray wave having x-ray intensity modulation in a direction normal to the surface and inside the layered structure through constructive and destructive interference of the at least one x-ray beam and x-rays of the at least one x-ray beam reflected by the plurality of substantially parallel interfaces of the layered structure;
at least one stage configured to adjust and set the incidence angle of the at least one x-ray beam relative to the surface at specific predetermined values such that positions of nodes and antinodes of the standing x-ray wave are adjusted and set at predetermined positions relative to the plurality of layers and the plurality of substantially parallel interfaces along the direction normal to the surface and within the layered structure;
at least one first detector configured to detect a reflected portion of the at least one x-ray beam from the sample; and
at least one second detector configured to detect x-ray fluorescence x-rays and/or photoelectrons from the sample simultaneously with the at least one first detector detecting the reflected portion of the at least one x-ray beam.

Allowable Subject Matter
Claims 1-21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 17 and 19, the prior art teaches many aspects of the claimed invention, including utilizing the x-ray standing wave phenomenon for determining the thickness of a top layer or surface contamination of a layered structure based on a fixed incident angle of the x-rays for maximizing an XRR intensity and a model relating the corresponding photocurrent to the standing x-ray wave and layer thickness (see US patent document to Wedowski); for determining the surface curvature of a multilayer mirror using XRR and XRF and/or XPS (see US patent documents to Miyake); and for a fixed incident angle of the x-rays for magnifying the incident x-ray beam intensity on a specimen for XRF placed on top of a sample holder, where the sample holder has a multilayer structure (see US patent document to Holz).
However, the prior art neither teaches nor reasonably suggests a combined XRR and a XRF and/or XPS measurement system for analyzing a 3D layered structure where the incident angle of the x-rays is tuned to position nodes and antinodes of the standing x-ray wave along the direction normal to the plurality of substantially parallel interfaces at predetermined positions relative to the plurality of substantially parallel interfaces and within the layered structure, as required by the combinations as claimed in each claim.
In particular, Miyake and Holz each focus on maximizing the standing wave at the surface of the layered structure for disparate purposes, with no indication of controlling the position of the nodes and antinodes of the standing wave to predetermined positions relative to the layers, or to the interfaces between layers, within the layered structure.  Wedowski recognizes that the photocurrent is related to the phase of the x-ray standing wave relative to the free surface (top layer/vacuum), where the phase is related to the layer thickness; however, the standing wave is simply measured by the photocurrent and not tuned to place nodes and antinodes relative to the layers, or to the interfaces between the layers, within the layered structure as a function of incidence angle.

Claims 2-14, 18, 20, 21, 23 and 24 are allowed by virtue of their respective dependencies.


Claim 15 remains allowable for reasons as stated in the Final Rejection mailed 6/14/2022, specifically: the prior art neither teaches nor reasonably suggests the additional limitation that at least some of the incidence angles of the plurality of incidence angles correspond to expected extrema in the detected reflected portion of the first x-ray beam from the sample and/or expected extrema in the detected x-ray fluorescence and/or the detected photoelectrons, where the omission of the subject matter of formerly intervening claim 14 does not detract from the allowability of the combination of features claimed.
Claim 16 is allowed by virtue of its dependence upon claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884